Exhibit 10.1

THIRD AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Third Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 24th day of March, 2014 (the “Third
Amendment Effective Date”), by and between Silicon Valley Bank (“Bank”) SONIC
FOUNDRY, INC., Maryland corporation (“Sonic Foundry”), and SONIC FOUNDRY MEDIA
SYSTEMS, INC., a Maryland corporation (“Sonic Systems” and together with Sonic
Foundry, jointly and severally, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 27, 2011, as amended by that
certain First Amendment, dated as of May 31, 2013 and as further amended by that
certain Second Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of January 10, 2014 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
Adjusted Quick Ratio financial covenant and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

2.1 Section 6.9(a) (Adjusted Quick Ratio). Section 6.9(a) is amended in its
entirety and replaced with the following:

“(a) Adjusted Quick Ratio. Commencing with the monthly compliance period ending
February 28, 2014 and thereafter, an Adjusted Quick Ratio, tested with respect
to Borrower only, of at least 1.25:1.00; provided, that for the monthly periods
ending March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014,
Borrower shall maintain an Adjusted Quick Ratio of at least 1.50:1.00; provided
further, that commencing with the monthly compliance period ending January 31,
2015 and each monthly period ending thereafter, Borrower shall maintain an
Adjusted Quick Ratio of at least 1.50:1.00.

2.2 Compliance Certificate. The Compliance Certificate attached as Exhibit C to
the Loan Agreement is deleted in its entirety and replaced with Exhibit A
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Waivers. Bank hereby waives Borrower’s existing defaults under the Loan
Agreement by virtue of Borrower’s failure to comply with the Maximum Subsidiary
Indebtedness financial covenant contained in Section 6.9(c) thereof at various
times up to but excluding the date hereof. Bank’s waiver of Borrower’s
compliance of said financial covenant shall apply only to such dates of
non-compliance which occurred prior to the date hereof. Borrower hereby
acknowledges and agrees that except as specifically provided herein, nothing in
this Section or anywhere in this Amendment shall be deemed or otherwise
construed as a waiver by Bank of any of its rights and remedies pursuant to the
Loan Documents, applicable law or otherwise.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

2



--------------------------------------------------------------------------------

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
each Intellectual Property Security Agreement, each dated as of June 16, 2008
between each respective Borrower and Bank, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreements (a) contain an accurate and
complete listing of all respective Intellectual Property Collateral, as defined
in such Intellectual Property Security Agreement, and (b) shall remain in full
force and effect.

7. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

3



--------------------------------------------------------------------------------

10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) payment by Borrower of the non-refundable amendment and waiver fee in an
amount equal to Five Thousand Dollars ($5,000), which commitment fee shall be
fully-earned when paid, and (c) payment of Bank’s legal fees and expenses
incurred in connection with the existing Loan Documents and this Amendment.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

SILICON VALLEY BANK

 

By  

/s/ Tom Hertzberg

Name:   Tom Hertzberg Title:   VP

BORROWER

 

SONIC FOUNDRY, INC. By  

/s/ Ken Minor

Name:   Ken Minor Title:   CFO

 

SONIC FOUNDRY MEDIA SYSTEMS, INC. By  

/s/ Ken Minor

Name:   Ken Minor Title:   CFO

 

1



--------------------------------------------------------------------------------

Exhibit A to Third Amendment

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK

 

      Date:                      FROM: SONIC FOUNDRY, INC.      
             SONIC FOUNDRY MEDIA SYSTEMS, INC.   

The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements with Compliance Certificate    Monthly
within 30 days    Yes No

Annual financial statement (CPA Audited) + CC

   FYE within 120 days    Yes No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes No

A/R & A/P Agings

   Monthly within 15 days    Yes No

Transaction Reports

   Weekly (monthly within 15 days during a Streamline Period) and with each
request for a Credit Extension    Yes No

Projections

  

Within fifteen (15) following approval by the Borrower’s board of directors, and
in any event within fifteen (15) days after the end of each fiscal year of
Borrower,

and as amended and/or updated

   Yes No

 

2



--------------------------------------------------------------------------------

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

Financial Covenant

   Required   Actual    Complies

Maintain as indicated:

       

Minimum Adjusted Quick Ratio (monthly)

   [1.25][1.50]:1.00   _____:1.0    Yes No

Minimum Debt Service Ratio (quarterly)

   1.25:1.00   _____:1.0    Yes No

Maximum Subsidiary Indebtedness (at all times)

   <$500,000   $_______    Yes No

Performance Pricing

 

     Revolving Line    Applies Adjusted Quick Ratio > 1.75:1.00    Prime + 0.75%
   Yes No Adjusted Quick Ratio < 1.75:1.00    Prime + 1.25%    Yes No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

  

 

SONIC FOUNDRY, INC.

SONIC FOUNDRY MEDIA SYSTEMS, INC.

    BANK USE ONLY       Received by:  

 

        AUTHORIZED SIGNER By:  

 

    Date:  

 

Name:  

 

    Verified:  

 

Title:  

 

      AUTHORIZED SIGNER       Date:  

 

      Compliance Status:    Yes    No

 

3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

I. Adjusted Quick Ratio (Section 6.9(a))

Required: Commencing with the monthly compliance period ending February 28, 2014
and thereafter, an Adjusted Quick Ratio, tested with respect to Borrower only,
of at least 1.25:1.00; provided, that for the monthly periods ending March 31,
2014, June 30, 2014, September 30, 2014 and December 31, 2014, Borrower shall
maintain an Adjusted Quick Ratio of at least 1.50:1.00; provided further, that
commencing with the monthly compliance period ending January 31, 2015 and each
monthly period ending thereafter, Borrower shall maintain an Adjusted Quick
Ratio of at least 1.50:1.00.

Actual:

A.    Aggregate value of Borrower’s unrestricted cash at Bank    $            
B.    Aggregate value of the net billed accounts receivable of Borrower   
$            
C.    Quick Assets (the sum of lines A plus B)    $            
D.    Aggregate value of Obligations to Bank    $            
E.    Without duplication, aggregate value of liabilities of Borrower (including
all Indebtedness) that matures within one (1) year    $            
F.    Current Liabilities (the sum of lines D plus line E)    $            
G.    The current portion of Subordinated Debt to the extent included in the
definition of Current Liabilities    $            
H.    Current portion of Deferred Revenue    $            
I.    Adjusted Current Liabilities (line F minus line G minus line H).   
$            
J.    Adjusted Quick Ratio (line D divided by line I), expressed as a ratio   
            :1.00

Is line J equal to or greater than                     :1:00?

                 No, not in compliance                                          
                                                                                
Yes, in compliance

 

4



--------------------------------------------------------------------------------

II. Debt Service Coverage Ratio (Section 6.9(b))

Required: Maintain, As of the last day of each fiscal quarter, measured on a
trailing twelve (12) month basis ending as of the date of measurement, maintain
a ratio of (x) (i) EBITDA plus (ii) up to Four Hundred Fifty Thousand Dollars
($450,000) of transaction expenses actually incurred by Borrower in connection
with the Media Acquisitions divided by (y) Debt Service (the “Debt Service
Coverage Ratio”) of at least 1.25:1.00.

Actual: All amounts measured on a trailing twelve (12) month basis

 

A.    EBITDA; provided that, EBITDA shall be deemed to be the following for the
following periods: (i) for the quarterly period ending March 31, 2013, $479,000;
(ii) for the quarterly period ending June 30, 2013, $970,000; and (iii) for the
quarterly period ending September 30, 2013, $91,000.      $                B.   
Up to Four Hundred Fifty Thousand Dollars ($450,000) of transaction expenses
actually incurred by Borrower in connection with the Media Acquisitions     
$                C.    all regularly scheduled payments of principal and
interest of Indebtedness of Borrower and its Subsidiaries, other than Permitted
Earnout Payments, determined on a consolidated basis, due within the trailing
twelve (12) month period ended as of such date of measurement; provided, that
solely with respect to the Term Loan 2014 and solely for the following periods,
the amount of Indebtedness included in the calculation of “Debt Service” for
such Term Loan 2014 for each of the quarterly periods ending March 31, 2014,
June 30, 2014 and September 30, 2014 shall be $970,833.33.      $               
D.    Debt Service Coverage Ratio ((i) line A plus line B; divided by (ii)_line
C)                  :1.00   

Is line D equal to or greater than 1.25:1.00?

             No, not in compliance; Term Loan Reserve Period in effect.

             Yes, in compliance.

If not in compliance, no Event of Default shall be deemed to have occurred and
be continuing solely as a result of Borrower’s failure to maintain such Debt
Service Coverage Ratio, but only to the extent that Borrower immediately enters
into a Term Loan Reserve Period and no other Event of Default has occurred and
is continuing or would immediately occur as a result of entering into such Term
Loan Reserve Period, including, without limitation, an “Overadvance” as describe
in Section 2.2.